COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


WALTER EVERETT CHILDRESS
                                             MEMORANDUM OPINION*
v.   Record No. 1155-01-3                         PER CURIAM
                                              SEPTEMBER 18, 2001
APPALACHIAN POWER COMPANY, N/K/A
 AMERICAN ELECTRIC POWER


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Walter E. Childress, pro se, on brief).

             (John C. Johnson; Frith, Anderson & Peake,
             P.C., on brief), for A. Thomas Lane, Jr.

             No brief for appellee.


     Walter Everett Childress (claimant) contends that the

Workers' Compensation Commission (1) abused its discretion by

not requiring his attorney, A. Thomas Lane, Jr., to pay claimant

interest on costs paid to him; (2) abused its discretion by

granting claimant's attorney an award twice for the same

costs/expenses and/or attorney's fees resulting in unjust

enrichment to claimant's attorney; and (3) abused its discretion

and denied claimant due process by not allowing him an

evidentiary hearing with respect to his attorney's request for

an award of costs/expenses.     Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
merit.   Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27. 1

                                 Interest

     In reversing the August 11, 2000 letter decision of the

Chief Deputy Commissioner and vacating the January 5, 1999 award

for costs, the commission found as follows:

            [T]he record establishes that the printing
            costs of the appendix used in the appeal of
            the March 23, 1998, decision of the Court of
            Appeals was [sic] $2,037.75. Mr. Lane
            concedes, however, that the employer paid
            one-half of this amount, or $1,018.88.
            Counsel also notes that he failed to return
            to the claimant $12.00 in service fees that
            were ultimately not required, as well as
            another $24.00 that had been advanced by the
            claimant for service costs, but which Mr.
            Lane did not place "in any of my accounts."

                 The claimant requests that the
            Commission order Mr. Lane to return the full
            amount of $2,490.85 for costs that was
            forwarded to counsel by the employer.
            However, a litigant is responsible for all
            of the costs of the litigation, separate
            from and in addition to any fee awarded by
            the Commission for counsel's legal services.
            Here, Mr. Lane was awarded $9,500.00 in fees
            by the Commission in the March 23, 1998,
            Opinion. That fee award was not appealed,
            and is final. As for costs, the record
            established that the award for costs of
            $2,490.85 was entered as a result of
            counsel's error in reporting the amount due
            from the claimant, which error must be
            corrected to do full justice in this case.
            Mr. Lane is entitled instead to an award of
            costs in the amount of $1,435.97 [$2,490.85

     1
       We deny claimant's "Motion to Change Style of Case" filed
in this Court on June 28, 2001. This Court is not the proper
forum to adjudicate any complaints claimant may have against his
attorney.

                                  - 2 -
          – ($1,018.88 + $12.00 + $24.00) =
          $1,435.97].

               . . . An AWARD ORDER is hereby entered
          in favor of A. Thomas Lane, Esquire, for
          reimbursement of actual costs expended in
          these proceedings before the Commission and
          the Virginia Court of Appeals in the total
          amount of $1,435.97. Payment of $2,490.85
          having been remitted to Mr. Lane by the
          employer from compensation due to the
          claimant, Mr. Lane shall reimburse the
          claimant the amount of $1,054.88 within 10
          days from the date this Opinion is received.
          The Commission's file included
          correspondence from Mr. Lane dated July 11,
          2000, indicating that counsel had forwarded
          a check that day to the claimant in the
          amount of $1,030.88. Such a check will
          serve as partial satisfaction of our Award
          Order here, leaving a remainder of $24.00 to
          be remitted to the claimant in full
          satisfaction of this Award Order. Mr. Lane
          shall return the uncashed check in the
          amount of $24.00 to the claimant to satisfy
          our Award Order. The request for interest
          is denied.

(Footnote omitted.)

     On appeal, claimant asks this Court to vacate the

commission's April 3, 2001 opinion and enter an order awarding

him interest at the rate of nine percent on the amount of

$1,435.97 beginning January 5, 1999 and interest at the rate of

nine percent on the amount of $1,030.88 from January 5, 1999

through October 31, 2000.

     As support for his claim for interest, claimant relies upon

Code §§ 8.01-382 (interest on verdict, judgment or decree in any

action at law or suit in equity), 8.3A-104 and 8.3A-112

(interest on negotiable instrument), 6.1-330.54 (judgment rate

                              - 3 -
of interest), 19.2-305.4 (interest on award of restitution), and

65.2-713 (sanctions against employer/insurer).    However, these

code sections do not require the commission to award claimant

interest on an award of costs/expenses under the circumstances

of this case.   In addition, claimant did not raise these

specific arguments before the commission and, therefore, we will

not consider them on appeal.    See Rule 5A:18.

     Furthermore, we find no support in the Workers'

Compensation Act or the case law for an award of interest under

the facts of this case.   The fact that claimant's attorney

offered to pay interest to claimant during proceedings before

the Virginia State Bar was not binding upon the commission nor

relevant to its proceedings.

                          Unjust Enrichment

     Our review of the record does not reveal any support for

claimant's assertion that his attorney was paid twice for the

same costs/expenses resulting in unjust enrichment.    The

commission's orders awarding attorney's fees did not include any

award for costs/expenses.

     Moreover, claimant's attorney was not awarded and did not

collect attorney's fees twice in this case.    On August 1, 1997,

the deputy commissioner awarded attorney's fees in the amount of

$8,500 for legal services rendered.     That opinion was appealed

to the full commission and did not become final.    Accordingly,

claimant's attorney was not paid attorney's fees at that time.

                                - 4 -
On review, the commission, in its March 23, 1998 opinion,

increased claimant's counsel's attorney's fees to $9,500.    After

appeals to this Court, employer paid claimant's counsel's

attorney's fees in the amount of $9,500.

                            Due Process

     "Where a question of law is all that needs to be resolved

it has often been held that the requirements of procedural due

process are met where the party seeking review has the

opportunity to state his views in writing."     James v. Arlington

Bd. of Supervisors, 226 Va. 284, 290, 307 S.E.2d 900, 903

(1983).

     We find no support for claimant's argument that he was

denied due process because the commission did not give him a

chance to respond to his attorney's December 23, 1998 letter

requesting an award of $2,490.85 for costs expended on behalf of

claimant.

     In his July 27, 2000 letter to the commission, claimant

contested the amount of costs awarded to his attorney.    In that

letter, claimant requested review of the commission's January 5,

1999 award.   The commission considered claimant's position, and

ultimately vacated its January 5, 1999 opinion and awarded costs

to claimant's attorney based upon the correct amount.    Claimant

stated his arguments in writing to the commission on review.

The issue involved a question of law.     "All [claimant] lost was

the chance to restate that which was already adequately stated

                               - 5 -
in his letter and other written communication to the [Workers'

Compensation] Commission."    Id.

     Claimant also argues that the January 5, 1999 award should

be vacated due to his attorney's fraud.   This argument is moot

in that the commission vacated the January 5, 1999 award in its

October 31, 2000 and April 3, 2001 opinions in favor of

claimant.   Furthermore, no evidence showed that claimant's

attorney committed fraud.    Rather, the evidence showed that an

accounting mistake by claimant's attorney's bookkeeper on

claimant's ledger caused the error in the request for costs.

Once claimant's attorney became aware of the error, he remedied

it by refunding the amount of $1,030.88 to claimant.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                - 6 -